Citation Nr: 0217775	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for E. colitis 
(claimed as amebic dysentery).  

2.  Entitlement to service connection for dengue fever.  

(The issues of entitlement to service connection for 
hypertension, with coronary artery disease, Parkinson's 
disease, and prostate cancer will be the subject of a 
later decision)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The issues concerning entitlement to service connection 
for hypertension with coronary artery disease, Parkinson's 
disease, and prostate cancer will be the subject of a 
later decision of the Board, following additional 
development of the record, pursuant to 38 C.F.R. § 19.9 
(2002).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was 
treated for E. colitis in service and that the disorder 
resolved.  There is no medical evidence of any recurrence 
of or residuals of E. colitis since his separation from 
service.  

2.  The medical evidence does not show that the veteran 
has ever had Dengue fever.  


CONCLUSIONS OF LAW

1.  Residuals of E. colitis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Dengue fever was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the April 2000 rating decision, July 2000 statement of 
the case, and February 2002 supplemental statement of the 
case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  In 
addition, by letter dated in October 2002, the Board 
explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims 
on appeal, and asked the veteran to submit or authorize 
the RO to obtain additional relevant evidence.  The 
veteran responded in November 2002 that he had no 
additional evidence to submit, that all available evidence 
had already been obtained and was of record.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, and VA and private medical records.  As discussed 
in detail below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that a 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The presumption of aggravation may be rebutted only by 
clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

E. colitis

The veteran's service medical records show that he was 
treated for E. colitis for approximately 6 weeks during 
the summer of 1945.  The clinical record indicates, 
however, that the veteran's diarrhea abated and his anus 
and rectum were normal on proctoscopic examination.  No 
subsequent recurrences in service were reported.  The 
report of his examination prior to separation in October 
1945 states that the gastrointestinal examination was 
normal.  No gastrointestinal symptoms or abnormalities 
were noted.  

The veteran testified at a personal hearing that he 
continued to have episodes of diarrhea about once a week 
after service.  He indicated that he was treated for the 
condition after service by a private physician, but that 
the records of that treatment are no longer available.  He 
described his continuing symptoms as bloating, diarrhea, 
and burning in his stomach.  

Despite the veteran's hearing testimony, none of the post-
service VA or private medical records, reflecting 
treatment from 1970 to 1999, refers to any 
gastrointestinal symptoms or chronic gastrointestinal 
disorder.  Although the veteran has stated that physicians 
have continued to diagnosis E. colitis, the available 
medical records do not reflect such a diagnosis.  

Service connection requires that the evidence must show 
that the veteran currently has the claimed disorder and 
that the disorder was incurred in service.  In this case, 
the service medical records indicate that the veteran was 
treated, successfully, for an E. colitis infection during 
service and that the condition cleared prior to 
separation.  Although the veteran has testified otherwise, 
the available medical evidence does not show that he has 
had an E. colitis infection at any time since his 
separation from service.  Neither is there any medical 
evidence that he has had any residuals of the in-service 
E. colitis infection at any time since his separation from 
service.  While the Board does not question the veteran's 
veracity, he is not competent to provide an opinion as to 
a medical diagnosis of his claimed condition or of a nexus 
between any current symptoms and the disorder shown in 
service.  Espiritu at 494.  Lacking any medical evidence 
that the veteran currently has the claimed condition or 
any residuals of his in-service E. colitis infection, 
service connection for E. colitis is not established.  

The veteran has indicated that consideration should be 
given to his claim under the provisions of 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Although dysentery is listed as a 
tropical disease for which service connection may be 
presumed if first manifest to a compensable degree within 
1 year after separation from service, the veteran's 
E. colitis was manifested in service.  Therefore, the 
provisions of §§ 3.307, 3.309, presuming that the disorder 
had its origins in service, are not applicable in this 
case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, service connection for E. colitis must be 
denied.  

Dengue fever

The veteran testified at his hearing that he was treated 
for Dengue fever while serving on Tinian Island in the 
Pacific.  He also stated that he has had periodic 
recurrences of the disease, the last time being about 6 
months prior to the hearing, and that his cardiologist 
would provide medication for the condition.  

Again, the Board does not question the veteran's veracity 
as to the symptoms he may have experienced in service or 
since service.  However, the service medical records do 
not reflect any treatment for Dengue fever.  Likewise, the 
available post-service medical records are also completely 
silent for a diagnosis of Dengue fever or even a history 
of Dengue fever.  Neither do any of the medical records 
show treatment for any febrile illness.  As noted above, 
although the veteran is competent to describe his 
symptoms, both in service and currently, he is not 
competent to provide an opinion as to a medical diagnosis 
of his claimed condition or of a nexus between any current 
symptoms and symptoms shown in service.  Espiritu at 494.  

Regarding this issue, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Absent any medical evidence that the veteran has ever had 
Dengue fever, service connection is not established and 
the veteran's appeal must be denied.  



ORDER

Service connection for E. colitis is denied.  

Service connection for Dengue fever is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

